Campbell, C. J.,
delivered the opinion of the court.
The conveyance to Hemingway by Jelks was not in execu*26tion of the power of sale he had as administrator de bonis non cum testamento annexo of Perry Cohea, and cannot be referred to that, for he had individually an interest in the land conveyed, and could and did convey that; and, as he made no reference in any way to his representative character, or executing the power he had in that capacity, his conveyance cannot be referred to or connected with that. Yates v. Clark, 56 Miss., 212.
By his purchase he became co-tenant with fourteen others (plaintiffs), and, in purchasing the tax-title from Buckley, merely extinguished it for the benefit of all the owners, and the extent of his right as to this is to charge the cost on the common property.
That he was not in possession does not make any differerence. A co-owner, whether in or out of possession, may not buy and hold a tax-title against other co-tenants.

Reversed and remanded.